Citation Nr: 0506008	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-19 990	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for rheumatic heart 
disease with global hypokinesis, currently evaluated as 60 
percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from February 1952 to January 
1955, and from March 1955 to February 1958.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision for the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1952 to January 1955, and from March 1955 to 
February 1958.

2.	On February 8, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Louisville, Kentucky, that the veteran died on May [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


